IN THE SUPREME COURT OF TEXAS

                                 No. 05-0838

                 IN RE  EDWARD WERNECKE AND MICHELE WERNECKE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed October 6,  2005,  is
granted.   The order dated September 20,  2005,  in  Cause  No.  05-60955-5,
styled In the Interest of K.W., J.W., J.W., and  J.W.,  Minor  Children,  in
the County Court at Law No 5 of Nueces  County,  Texas,  is  stayed  pending
further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., October 17, 2005.

            Done at the City of Austin, this October 7, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk